Citation Nr: 0803896	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for inactive pulmonary 
tuberculosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied the veteran's claim for an increased 
rating for inactive pulmonary tuberculosis, which has been 
rated as 30 percent disabling since July 4, 1959.  In 
correspondence received in February 2007, VA was informed 
that the veteran had relocated to Cumming, Georgia.  
Jurisdiction of his claim was subsequently transferred to the 
RO in Atlanta, Georgia.  

Additionally, in correspondence received in February 2007, 
the veteran's brother appears to have attempted to raise a 
new claim of entitlement for service connection for spinal 
deterioration secondary to the veteran's service-connected 
pulmonary tuberculosis.  As it is not clear to the Board 
whether the veteran's brother has standing to raise a claim 
on the veteran's behalf, on remand the RO should also clarify 
with the veteran whether he himself intended to file a claim 
for service connection secondary for any spine disability, 
secondary to his service-connected pulmonary tuberculosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim for a rating in excess of 30 percent for inactive 
pulmonary tuberculosis.  

In a December 2005 statement, the veteran reported that his 
pulmonary tuberculosis had worsened since his last VA 
examination, dated in September 2004.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  

Although the veteran's last VA examination is not necessarily 
stale, the veteran has indicated that his condition has 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, a new examination is in order.

Additionally, it appears that of February 2007, the veteran 
had been hospitalized at the VA Medical Center in Atlanta, 
for a period of seven weeks.  As these records of treatment 
may be relevant to his claim and have not yet been associated 
with his claims file, they should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007) ; Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all medical records from 
the VA Medical Center in Beaumont, 
Texas, and from the VA Medical Center 
in Atlanta, dated from January 2006 to 
the present.  

2.  After associating the above records 
with the file, schedule the veteran for 
a VA examination to determine the 
current nature and severity of his 
service-connected inactive pulmonary 
tuberculosis.  The claims file should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner must 
indicate in the report of examination 
that the claims file was reviewed.  The 
VA examiner's report should set forth 
all current complaints, findings and 
diagnoses relating to the veteran's 
service-connected pulmonary 
tuberculosis, and provide a rationale 
for all conclusions reached.  In this 
regard, the examiner's report should 
include specific findings as to any 
worsening of the veteran's pulmonary 
tuberculosis.  

3.  Then, readjudicate the claim.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the  appropriate time 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

